Gimbel . Reilly Guerin. Brown               a

                                           LLP
                                                                                                Writer's E-mail
                                                                                         jluczak@grgblaw,com


                                                        January 24,2020


     VIA E.FILE

     The Honorable William C. Griesbach
     United States District Court - Eastern District of Wisconsin
     1,25 S. Jefferson Street
     Courtroom       20L
     Green Bay, WI 54301.-4541.


             Re:           Llnited States a, Alexander P. Bebis
                           Easter District of Wisconsin Case No. 1.9-cr-02

     Dear Judge Griesbach:

            As you are aware, the above-captioned matter is currently in the middle of scheduled briefing on
     the defense's motion to suppress. On January 7, 2020, the Government filed an unopposed motion to
     extend the deadlines associated with the briefing schedule. The Court then granted the motion and
     allowed the Government until January 17,2020, to file its response brief and allowed the defense until
     January 29,2020, to file any reply brief.

            Unfortunately, I will be out of town the week of January 20, 2020, on a previously scheduled
     family vacation. I am writing to respectfully request the Court extend the defense's filing deadline for
     any reply brief to February 3,2020. I have spoken to Assistant United States Attorneys Proctor and
     Humble, who indicated the Government does not oppose the defense's request.

             Thank you for your attention to this matter


                                                         Very huly yours/


                                                         /s/ lason D, Luczak
                                                         JASON D. LUCZAK




33o East KilbournAvenue
Suite rrTo
Milwaukee, WI 53zoz
P:   gg-27.-rggo
Fz   arrg-z7r-768o
www. grgblarv. com
                      Case 1:19-cr-00002-WCG Filed 01/24/20 Page 1 of 1 Document 55
